The Act 1869-'70, ch. 193 requires defendant in "suits for the recovery of real property or the possession thereof," to give bond for $200 with surety to answer for costs and damages, c., before he shall be permitted to plead, answer or demur. But there is a proviso in sec. 4 of said Act that if an attorney will certify that plaintiff is not entitled to recover, and the defendant will swear that he is unable to give security, then the defendant may plead, c., without bond.
In this case there was the necessary certificate of counsel and affidavit of defendant, but still his Honor refused to allow the defendant to plead, c., without bond. In this we *Page 324 
think there was error. When the necessary certificate and oath are made, the language of the Act is "no defendant shall be required to give said bond," c., Deal v. Palmer, 68 N.C. 215.
Error.
PER CURIAM.                                       Order reversed.